        Case: 1:21-cv-00622 Document #: 1 Filed: 02/03/21 Page 1 of 4 PageID #:1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ABRILLIA WILLIAMS,                     )
     Plaintiff,                        )
                                       )
v.                                     )
                                       )
PORTFOLIO RECOVERY                     )
ASSOCIATES, L.L.C.,                    )
                                       )
      Defendant.                       )
__________________________             )


                              COMPLAINT AND JURY DEMAND

        NOW COMES THE PLAINTIFF, ABRILLIA WILLIAMS, BY AND THROUGH

COUNSEL, BRIAN J. OLSZEWSKI, and for her Complaint against the Defendant, pleads as

follows:

                                           JURISDICTION

     1. This is an action for damages, brought against a debt collector for violating the Fair Debt

        Collection Practices Act at 15 U.S.C. § 1692 et seq. ("FDCPA").

                                              VENUE

     2. The transactions and occurrences which give rise to this action occurred in Cook County,

        Illinois.

     3. Venue is proper in the Northern District of Illinois.

                                             PARTIES
     4. Plaintiff is a natural person residing in the City of Chicago, Cook County, Illinois.

     5. The Defendant to this lawsuit is Portfolio Recovery Associates, L.L.C., which is a

        Delaware limited liability company that conducts business in the State of Illinois.
                                                  1
   Case: 1:21-cv-00622 Document #: 1 Filed: 02/03/21 Page 2 of 4 PageID #:2




                                  GENERAL ALLEGATIONS

6. Defendant is attempting to collect a consumer type debt allegedly owed by Plaintiff to

   Synchrony Bank in the amount of $798.62 (“alleged Debt”).

7. In September 2020, Plaintiff began receiving collection calls from Defendant.

8. On or about September 3, 2020, Credit Repair Lawyers of America, on behalf of

   Plaintiff, sent Defendant a Cease & Desist Letter.

9. On or about September 10, 2020, Plaintiff received a Demand Letter from Defendant. In

   the letter, Defendant directed Plaintiff to visit Defendant’s website to view payment

   arrangements offered by Defendant.

10. Between September 8, 2020 and September 23, 2020, Defendant called Plaintiff five (5)

   times despite receiving Plaintiff’s Cease & Desist Letter, in violation of the FDCPA.

11. Furthermore, Defendant continued to contact Plaintiff after receiving notice that Plaintiff

   is represented by an attorney, in violation of the FDCPA.

12. Plaintiff suffered emotional damages as a result of Defendant’s actions.

COUNT I – VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
13. Plaintiff reincorporates the preceding allegations by reference.

14. At all relevant times Defendant, in the ordinary course of its business, regularly engaged

   in the practice of collecting debts on behalf of other individuals or entities.

15. Plaintiff is a "consumer" for purposes of the FDCPA and the account at issue in this case

   is a consumer debt.

16. Defendant is a "debt collector" under the Fair Debt Collection Practices Act ("FDCPA"),

   15 U.S.C. §1692a(6).



                                              2
      Case: 1:21-cv-00622 Document #: 1 Filed: 02/03/21 Page 3 of 4 PageID #:3




   17. Defendant's foregoing acts in attempting to collect this alleged debt violated the

       following provisions of the FDCPA:

           a. 15 U.S.C. §1692c by contacting Plaintiff after Defendant was notified that

               Plaintiff is represented by an attorney and after receiving the Cease & Desist

               Letter.

           b. 15 U.S.C. §1692e by using deceptive practices to attempt to collect the alleged

               Debt by making further collection attempts after receiving notice that Plaintiff is

               represented by an attorney.

   18. To date, and a direct and proximate cause of the Defendant’s failure to honor its statutory

       obligations under the FDCPA, the Plaintiff has continued to suffer from stress and

       irritation.

   19. Plaintiff has suffered emotional, general and statutory damages as a result of these

       violations of the FDCPA.

   WHEREFORE, PLAINTIFF PRAYS THAT THIS HONORABLE COURT grant her a

judgment against Defendant for actual damages, statutory damages, costs, interest and reasonable

attorneys' fees as provided for by the Fair Debt Collection Practices Act.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by Jury.




                                                   3
Case: 1:21-cv-00622 Document #: 1 Filed: 02/03/21 Page 4 of 4 PageID #:4




                           Respectfully submitted,


                            /s/ Brian J. Olszewski
                            Brian J. Olszewski
                            Law Offices of Michael Lee Tinaglia, Ltd.
                            444 N. Northwest Hwy., Ste. 350
                            Park Ridge, IL 60068
                            Telephone: (847) 692-0421
                            Fax: (847) 685-8440
                            bolszewski@tinaglialaw.com
                            Attorneys for Plaintiff,
                            Abrillia Williams




                                    4
